20 A.3d 1192 (2011)
Harold G. DIEHL, Jr., Petitioner
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW (ESAB GROUP, INC.), Respondent.
No. 750 MAL 2010.
Supreme Court of Pennsylvania.
May 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of May 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Whether the voluntary layoff provision of section 402(b) of the Unemployment Compensation Law is applicable where a claimant accepted a voluntary layoff negotiated between his union and his employer and the terms of which provided for certain employer-provided health insurance?
b. Whether the Commonwealth Court erred when it refused to apply the section 402(b) voluntary layoff proviso of the Unemployment Compensation Law by characterizing the voluntary layoff as an "early retirement" package?